        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 1 of 37



           DECLARATION OF DR. JEAN SCHROEDEL AND BRET HEALY




A. Qualifications: Jean Schroedel

       I am the Thornton F. Bradshaw Professor of Public Policy at Claremont Graduate

University, where I have served four terms as department chair and one term as an academic

dean. Prior to moving to Claremont Graduate University in 1991, I was an assistant professor in

the Political Science Department at Yale University, and before that I was a lecturer in the

Business, Government and Society Program at the University of Washington. I also spent the

summer of 2004 as a visiting professor at the University of Kerala in Trivandrum, India, as part

of a U.S. government funded exchange program. My formal education includes a BA (1981) in

Political Science from the University of Washington and a Ph.D. (1990) in Political Science from

the Massachusetts Institute of Technology, where my fields of concentration were American

politics, public policy, and political economy.

       My primary research and teaching interests are in American politics and public policy. I

have written four single authored scholarly books, including Is the Fetus a Person? A

Comparison of Policies Across the Fifty States (Cornell University Press), which was given the

Victoria Schuck Book Award by the American Political Science Association, as well as two co-

edited books funded by the Russell Sage Foundation. I have authored or co-authored more than

50 refereed journal articles and book chapters, and nearly 40 other publications. In addition to

the previously mentioned book award, I have garnered a best paper award from the Western

Political Science Association, the most cited article recognition from State and Local

Government Review, and the Diversity in Teaching Award from the Claremont Colleges



                                                  1
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 2 of 37



Consortium. My research has been supported by grants from numerous foundations, including

the aforementioned support from the Russell Sage Foundation.

       Throughout my academic career, much of my research has examined the political

representation of traditionally marginalized groups. Over the past decade, my primary research

interest has been Native American political incorporation (eight journal articles and nine other

publications). My most recent book, Voting in Indian Country: The View from the Trenches

(University of Pennsylvania Press), which is an in-depth look at voting rights issues involving

Native Americans, is due to be published in early September. I served as an expert witness in the

Wandering Medicine v McCulloch (2014) case, which was settled. The conclusions that I

reached in that report, as well as this one, are mine not related and/or endorsed by my university

and were reached through an independent research and inquiry. Assistance on this report was

provided by Dr. Joseph Dietrich (Ph.D. University of Pittsburgh, MA, Claremont Graduate

University) and Ms. Jamaica Baccus-Crawford (MAPP, Claremont Graduate University).

B. Qualifications: Bret Healy

       I have a Bachelor of Science degree in Animal Science from South Dakota State

University and a Master of Science degree in Animal Science from Kansas State University. I

worked for U.S Representative Tim Johnson as a senior legislative aide and for Senator Tim

Johnson as a senior legislative aide and international trade director. At the request of Senator

Johnson, I served as the Executive Director of the South Dakota Democratic Party (SDDP),

overseeing SDDP’s get-out-the-vote efforts in 2000 and 2002. Since that time, I have worked as

a government relations and public affairs consultant with clients in the biofuels, government

contracting, medical device, and finance industries.




                                                 2
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 3 of 37



   I assist Tribes and tribal members pursuing equal opportunities to participate in federal and

state elections starting in 2003 up to the current day. My experience includes:

   1) Securing by persuasion or assisting the pursuit of litigation, to get state and local

       authorities to site satellite, in-person, early voting locations on tribal lands for tribal

       members of: Oglala Sioux Tribe, Rosebud Sioux Tribe, Crow Creek Sioux Tribe,

       Cheyenne River Sioux Tribe, Red Lake Nation, White Earth Nation, Leech Lake Band of

       Ojibwe, Crow Nation, Northern Cheyenne Tribe, Fort Belknap Indian Community

       (Assiniboine and Gros Ventre), Pyramid Lake Paiute Tribe, Walker River Paiute Tribe,

       and the Navajo Nation.

   2) Assisting in the organizing and financing of voter registration and/or get-out-the-Native-

       vote drives for tribal members of the Tribal Nations in item 1, and for tribal members of:

       Lower Brule Sioux Tribe, Yankton Sioux Tribe, Sisseton-Wahpeton Oyate, Te-Moak

       Band of Western Shoshone, Fallon Paiute-Shoshone Tribe, Blackfeet Nation, Turtle

       Mountain Chippewa, Standing Rock Sioux Tribe, Flandreau Santee Sioux Tribe, Reno-

       Sparks Indian Colony, Shoshone-Paiute Tribes of the Duck Valley Indian Reservation,

       Washoe Tribe of Nevada and California, Yerington Paiute Tribe, and Lumbee Tribe of

       North Carolina.

   3) Assisted in the rewrite of South Dakota’s Help America Vote Plan in 2013-2014, at the

       request of then South Dakota Secretary of State Gant, achieving the stated goals of the

       Oglala Sioux Tribe, Crow Creek Sioux Tribe, Cheyenne River Sioux Tribe, and the Great

       Plains Tribal Chairman’s Association (GPTCA). GPTCA’s membership is the Tribal

       Chairmen of all Tribes in North Dakota, South Dakota, and Nebraska.




                                                   3
    Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 4 of 37



4) Assisting in the design and training of activists, law students, and lawyers for election

   protection activities for state and federal elections. Specific examples include polling

   locations on all nine South Dakota Indian Reservations from 2004 through 2018, Pyramid

   Lake Paiute Tribe and Walker River Paiute Tribe in 2016 and 2018, Blackfeet Nation in

   2012, Standing Rock Sioux Tribe in 2018, and Navajo Nation in 2010 and 2018.

5) Assisting the Standing Rock Sioux Tribe and the United Tribes of North Dakota in

   developing a fail-safe method of assigning tribally authorized voting addresses in 2018 in

   response to the efforts by the State of North Dakota to reject tribal ids without a physical

   address. Member Tribes of the United Tribes of North Dakota include: Mandan, Hidatsa,

   and Arikara Nation, Turtle Mountain Band of Chippewa Indians, Spirit Lake Sioux Tribe,

   Standing Rock Sioux Tribe, and Sisseton Wahpeton Oyate.

6) Advising Tribal Organizations on voting issues in state and federal elections. Tribal

   organizations include: Great Plains Tribal Chairman’s Association, Rocky Mountain

   Tribal Leaders Council (includes Tribes in Montana, Wyoming, and Idaho), Inter-Tribal

   Council of Nevada (27 Tribes in Nevada), Coalition of Large Tribes (includes Mandan,

   Hidatsa, and Arikara Nation, Oglala Sioux Tribe, Rosebud Sioux Tribe, Blackfeet Nation,

   Cheyenne River Sioux Tribe, Ute Indian Tribe, Eastern Shoshone Tribe, Spokane Tribe

   of Indians, Fort Belknap Indian Community, Sisseton Wahpeton Oyate, Shoshone

   Bannock Tribes, and Navajo Nation), and National Congress of American Indians.

7) Testifying in voting rights litigation. I was declared an expert witness for plaintiffs at the

   District Court hearing in Wandering Medicine, et al. v McCulloch, et al. by Chief Federal

   District Judge Richard Cebull, testified at the hearing in Sanchez, et al., v. Cegavske, et

   al., testified via affidavit in Brooks, et al. v Gant, et al., testified via affidavit and



                                                4
         Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 5 of 37



        deposition in Poor Bear, et al. v. County of Jackson, and testified via declaration in

        Navajo Nation, et al., v. Hobbs, et al.

C. Research Questions

        The plaintiffs, through their attorney Chris McClure, have asked us to address the following

research questions in the context of the state of Arizona’s possible response to the unprecedented

conditions created by the COVID-19 pandemic:

    1. Do Navajo Nation Tribal Members (“Tribal Members”) have less days than non-Indian

        voters to cast their mail-in ballots because of slower postal service than affluent areas like

        Scottsdale, Arizona?

    2. Do Tribal Members living on the Arizona portion of the Navajo Nation have less access to

        voting-by-mail than non-Indian voters in Arizona, including St. John’s, county seat of

        Apache County, Holbrook, county seat of Navajo County, Flagstaff, county seat of

        Coconino County and Scottsdale in Maricopa County?

    3. Does requiring mail-in ballots to be returned---rather than postmarked---on or by Election

        Day lead to the disenfranchisement of Tribal Member voters when their overdue ballots

        are rejected?

D. Qualitative Methods

        In this report we utilize a “Qualitative Methods” methods approach, which is one of the

most widely employed methods in the social sciences.1 The 2001 creation of the Consortium on

Qualitative Research Methods is evidence of the methods widespread use and status within

academia.2 Two years later, the American Political Science Association created an organized



1
  For more on qualitative methods within academic research, see Denzin, Norman K. and Yvonna S. Lincoln, eds.
2000, 2011. The SAGE Handbook of Qualitative Research, 1st ed, 4th ed., Thousand Oaks, CA: SAGE Publications.
2
  Consortium on Qualitative Research Methods. n.d. https://www.maxwell.syr.edu/moynihancqrm/About_CQRM/.

                                                      5
          Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 6 of 37



section on qualitative methods.3 Another indication of the method’s importance within political

science is its widespread use in scholarly political science articles.4

         Qualitative methods use data and information gleaned from multiple and overlapping

sources. For this report we relied primarily upon the political science literature focusing on

voting behavior and the design of electoral systems. An important strength of qualitative

methods is that it can be used to analyze complex and multi-dimensional phenomena, in

particular those that involve a large number of variables that change over time.5 This method has

been widely used in research involving identities, such as race, gender and class.6



II. RESEARCH ON “VOTER COSTS,” “ACCESSIBILITY,” “VOTER HABITUATION”
AND DEMOGRAPHICS

         Within political science, there is a large body of research into the many factors and

variables that affect voter behavior and voter turnout. Among this very large body of scholarship,

the most relevant to this research are those examining “voter costs,” “accessibility,” “voter

habituation,” and “demographics.” Although these are being treated here as separate categories,

it is important to recognize they are inter-connected and may reinforce tendencies towards

participation or non-participation in elections. Probably the final category, that we have labeled

as “demographics,” but which encompasses a broad range of human capital/socio-demographic




3
  American Political Science Association, section on Qualitative Methods. n.d.
https://www.apsanet.org/content_57139.cfm.
4
  By 2003, nearly half, of all peer-reviewed articles in political science journals, used qualitative methods. Bennett,
Andrew, Aaron Barth and Kenneth Rutherford. 2003. “Do We Preach What We Practice? A Survey of Methods in
Journals and Graduate Curriculum.” PS: Political Science and Politics, 36(3): 372-376.
5
  Bartolini, Stefano. 2013. “The Temporal Dynamics of the Franchise Expansion: Timing, Tempo, and Reversals.”
Qualitative & Multi-Method Research 11(2): 3-7.
6
  Lamont, Michele and Patricia White. 2009. Workshop on Interdisciplinary Standards for Systematic Qualitative
Research. Washington, DC: National Science Foundation, Cultural Anthropology, Law and Social Science, Political
Science and Sociology Programs. www.nsf.gov/sbe/ses/soc/ISSQR_workshop_rpt.pdf.

                                                           6
         Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 7 of 37



and economic factors, plays a very important role in either mitigating or exacerbating all of the

effects of the others.

        The basic voting calculus, which was developed more than sixty years ago, is expressed in

a simple model (R = PB – C) where R, the reward that one gets from voting, is a function of PB,

the perceived difference in benefits from the two parties, minus C, the cost of voting.7 But not all

citizens are equally equipped to bear the costs of voting.                   Rosenstone and Hansen write,

“Participation in politics, that is has a price, a price that is some combination of money, time, skill,

knowledge, and self-confidence,” and then go on to note that wealthy and educated individuals

with a sense of political efficacy are better able to bear the cost of participation.8 As Brady, Verba

and Schlozman note, “time, money and civil skills” are “essential to political activity” (1995:

271).9 Moreover, state election laws and procedures differ across the state and those difference in

electoral systems can increase, or decrease, those costs, which in turn affect electoral

participation.10 Thus, if the goal is to increase participation, inclusivity, and turnout, then voter

costs should be minimized.

        The second theme in the academic literature is accessibility (e.g., how difficult it is to

access registration and voting). Probably no area of research related to voting costs has

generated more attention than the question of how much accessibility affects whether one votes

or not votes. According to Gimpel and Schuknecht, accessibility is a function of two factors:


7
  Downs, Anthony. 1957. An Economic Theory of Democracy. New York: Harper and Row.
8
  Rosenstone, Steven J. and John Mark Hansen. 1993. Mobilization, Participation, and Democracy in America.
New York: MacMillan Publishing Company, 12-14.
9
  Brady, Henry, Sidney Verba, and Kay Schlozman. 1995. “Toward SES: A Resource Model of Political
Participation.” American Political Science Review 89(2): 271-294, 271. See also Berensky, Adam. 2005. “The
Perverse Consequences of Electoral Reform in the United States.” American Politics Research 33: 471-491; and
Brady, Henry and John McNulty. 2011. “Turning Out to Vote: The Costs of Finding and Getting to the Polling
Place.” American Political Science Review105(1): 115-134.
10
   Li, Quan, Michael J. Pomantell, and Scott Schraufnagel. 2018. “Cost of Voting in the American States.” Election
Law JournalL Rules, Politics and Policy17(3): Published online 18 September.
https://doi.org/10.1089/elj.2017.0478.

                                                         7
         Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 8 of 37



distance and impedance. While distance is a relatively straightforward concept to understand,

impedance----“whatever stands in the way of getting from point A to point B”---can be affected

by things, such as speed limits, traffic congestion, road quality, topographical barriers and so on.

The study, which used geographical information system (GIS) to spatially locate voters’

residences and polling places, found that both of the factors affected voting accessibility.11

        A third theme in the literature concerns voting as a habituated behavior.12 Voters are

creatures of habit, and when accustomed forms of voting are disrupted, it tends to decrease

turnout. As one study put it, “Voting may be habit-forming.” 13 Another study noted that the

outcome of elections can be changed by the “extensive manipulation of polling place

locations.”14 Making changes to polling locations, new limits on “convenience voting,” and

changes in voter criteria, deadlines or election schedules can reduce turnout. The impact of these

changes that adversely impact turnout are not equally distributed across all sectors of the voting

populations. Instead the greatest negative effects tend to be the greatest on those for whom the

cost of voting already is higher than the average.




11
   They also found small changes in distance had a strong negative impact in urban areas, but that battling traffic
congestion in the suburban ring was more of an impediment than somewhat longer distances. They also found the
expected negative relationship between the percentage of female headed households and voting, as well as the
positive relationship between education levels and voting. Gimpel, James G. and Jason E. Schuknecht. 2003.
“Political Participation and the Accessibility of the Ballot Box.” Political Geography 22: 471-488, 476.
12
   Gerber, Alan, Donald Green and Ron Sachar. 2013. “Voting May Be Habit Forming: Evidence from a
Randomized Field Experiment.” American Journal of Political Science 47(3): 540-550; Kwak, Nojin, Dhavan Shah
and Lance Holbert. 2004. “Connecting, Trusting, and Participating: The Direct and Interactive Effects of Social
Associations.” Political Research Quarterly 57(4): 643-652.
13
   Gerber, Alan, Donald Green and Ron Sachar. 2013. “Voting May Be Habit Forming: Evidence from a
Randomized Field Experiment.” American Journal of Political Science 47(3): 540-550. The role habit formation is
important in explaining why voting increases with age. In the previously mentioned study by Gimpel and
Schuknecht (2003) there was a negative relationship between the percentage of young voters and turnout further
highlights the importance of habituation in voting.
14
   Brady, Henry and John McNulty. 2011. “Turning Out to Vote: The Costs of Finding and Getting to the Polling
Place.” American Political Science Review 105(1): 115-134, 115.

                                                         8
         Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 9 of 37



        The final theme, which is interconnected with the other factors, is the human

capital/socio-demographic and economic characteristics of the population base. In the late

1990s, researchers identified younger people, racial minorities, women, and those with lower

incomes as having a statistically significant inverse relationship with voting.15 Twenty years

later, McNulty, Dowling and Ariotti reiterated that socio-demographic and economic status

affect political participation.16 A Task Force of the American Political Science Association

emphasizes the interconnection between demographic categories, in particular race, ethnicity,

education, economic class and gender, in predicting voter participation.17 Several studies found

that early voting, which typically involves voting by mail, advantages those with socio-economic

resources, thereby exacerbating existing biases within the electorate.18 The ability to bear the

cost of voting, overcome accessibility challenges and become habituated to voting is much

higher among those with resources, and those who do not have to overcome the historical effects

of discrimination.

III. DO NAVAJO NATION TRIBAL MEMBERS (“TRIBAL MEMBERS”) HAVE LESS

DAYS THAN NON-INDIAN VOTERS TO CAST THEIR MAIL-IN BALLOTS BECAUSE

OF SLOWER MAIL SERVICE THAN THOSE IN AFFLUENT AREAS LIKE

SCOTTSDALE, ARIZONA?

A. Logistical and Processing Issues with Voting by Mail




15
   Timpone, Richard J. 1998. “Structure, Behavior, and Voter Turnout in the United States.” American Political
Science Review 92(1): 145-158.
16
   McNulty, John, Conor Dowling, and Margaret Ariotti. 2009. “Driving Saints to Sin: How Increasing the
Difficulty of Voting Dissuades Even the Most Motivated Voters.” Political Analysis17(Autumn): 435-455.
17
   Williams, Linda Faye. 2004. “The Issue of Our Time: Economic Inequality and Political Power in America.”
Perspectives on Politics 2(4): 683-689.
18
   Berinsky, Adam. 2005. “The Perverse Consequences of Electoral Reform in the United States.” American Politics
Research 33: 471-491; Meredith, Mary and Neil Malhotra. 2011. “Convenience Voting Can Affect Election
Outcomes.” Election Law Journal10(3): 227-253.

                                                       9
         Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 10 of 37



         Well before the current pandemic, academics raised concerns about the “lost” votes

problem in voting by mail systems. Ten years ago, Charles Stewart III from the CalTech/MIT

Voting Technology Project analyzed national data and concluded that the “pipeline that moves

mail ballots between voters and election officials is very leaky” and can result in more than 20%

of ballots being lost at some point in the pipeline.19 A more limited Minnesota study of the 2008

election found many mail-in ballots were lost due to problems including minor voter errors, such

as failure to sign, signing in the wrong place, and problems with the packaging of the ballot---

primarily including more than one family member’s ballot in the same envelope, that would not

occur with in-person voting. Administrative processing errors by election officials resulted in at

least 13% of Minnesota mail-in ballots being mistakenly rejected and there were numerous cases

of postal system loss of ballots.20

         At this time, reliance on the United States Postal Service (U.S.P.S.) to perform its

Constitutionally (Article I, Sec. 8, Clause 7) and statutorily (39 U.S.C. §101(a)) mandated

functions has never been higher. The pandemic has triggered an extraordinary increase in voting

by mail. For example, the use of mail-in voting increased 1,000% in the recent Iowa primary

and just under 500% in South Dakota.21 This increase has occurred at the absolutely worst

moment in terms of the U.S.P.S.’ capacity to handle increased demand.22 The U.S.P.S. has been

cutting back on delivery and services and closing post offices and processing centers since 2011.



19
   Stewart, Charles III. 2010. “Losing Votes by Mail.” Journal of Legislation and Public Policy 13: 573-602, 575.
20
   Yasinsac, Alec. 2012. “Did Your Mailed Ballot Count: The Unrecognized Unreliability of Voting by Mail.”
Systemics, Cybernetics and Informatics 10(5) 55-60.
21
   Greenwood, Max. 2020. “Turnout Surges After States Expand Mail-In Voting.” The Hill. June 7.
https://thehill.com/omenews/campaigns/501384/turnout-surges-after-states-expand-mail-in-voting
22
   According to GAO figures, the USPS was financially profitable until Congress in 2006 passed the Postal
Accountability and Enhancement Act that required the USPS prefund health and retirement benefits. This
requirement, combined with declines in first class mail over the past fifteen years, has left them with a $160.9 billion
deficit. Bogage, Jacob. 2020. “The Postal Service Needs a Bailout, Congress is Partly to Blame.” Washington Post.
April 15.

                                                          10
         Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 11 of 37



There have been numerous complaints from voters that requested absentee ballots never

arrived.23 Many state processing centers are also simply unprepared to handle the mass influx of

mailed ballots when they arrive.24 During the Wisconsin and Ohio primaries, mail processing

errors and other problems resulted in more than 2,000 otherwise valid ballots not being counted25

and it took a court order for another 79,000 late Wisconsin ballots to be counted.26 In short, there

appears to be a mis-match between demand and capacity. Even before the recent upsurge in

voting by mail due to COVID-19, the Bipartisan Policy Center was warning there would be

“inevitable clogs” that might result in votes not being counted, particularly in rural states with a

single center.27

        According to U.S.P.S. employees, recent actions by the new Postmaster General Louis

DeJoy are causing additional delays in processing the mail. American Postal Workers Union

President Mark Dimondstein, has received reports of slowed mail delivery and “degraded”

service. This is consistent with an internal U.S.P.S. memo stating that postal workers are to stop

making late trips and extra trips that did not originate at postal service headquarters.28 There also

are reports that under Postmaster General DeJoy the U.S.P.S. has begun removing more than 670

high speed mail sorting machines, which will further slow the delivery of mail, including


23
   Halper, Evan. 2020. “Election Officials Fear Disaster in the Fall.” Los Angeles Times. August 1: A4.
24
   Rakich, Nathaniel. “Few States Are Prepared To Switch To Voting By Mail. That Could Make For A Messy
Election.” https://fivethirtyeight.com/features/few-states-are-prepared-to-switch-to-voting-by-mail-that-could-make-
for-a-messy-election.
25
   Wilson, Reid. 2020. “Mail Ballot Surge Places Postal Service Under Spotlight.” The Hill. May 27.
https://thehill.com/homenews/campaign/4999640-mail-ballot-surge-places-postal-service-under-
spotlight?utm_source=&utm_medium=email&utm-campaign.
26
   Timm, Jane C. 2020. “States Reject Tens of Thousands of Mail Ballots in this Year’s Primaries, Setting Off
Alarm Bells for November.” NBC News. July 18. Nbcnews.com/politics/2020/election/states-reject-thousands-of-
mail-ballots-in-this-years-primaries-setting-
n1233833?cid=emi_nbn_20200718&utm_source=&utm_medium=email&.
27
   Bipartisan Policy Center. 2016. “The New Realities of Voting by Mail in 2016.” June.
https://bipartisanpolicy.org/wp-content/uploads/2019/03/BPC-Voting-By-Mail.pdf.
28
   Dean, Jessica, Jessica Schneider, and Caroline Kelly. 2020. “Postal Services Says It Has ‘Ample Capacity’ to
Handle Election After Trump Casts Doubt.” CNN. August 3. https://www.cnn.com/2020/08/03/politics/postal-
servide-says-it-has-ample-capacity-to handle-election-after-trum-casts-doubt.

                                                        11
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 12 of 37



ballots.29 The U.S.P.S. is now recommending that voters request mail-in ballots at least fifteen

days prior to Election Day in order to ensure that their ballots will be returned by state

deadlines.30 Voting by mail requires the U.S.P.S. to take on an even greater role in gathering

votes, just as many believe it is most threatened and least able to do so.

B. The Slowness of Non-Standard Mail Service

        Voting by mail systems rest upon the premise that all citizens have equal mail service.

According to Senator Tom Carper (D-DE), the United States Post Office is the one government

entity that treats all Americans equally, delivering mail six days a week to everyone’s mailbox.31

While largely true for the 84% of the country’s population,32 who live in urban and suburban

areas, it is not true for many people living in rural areas. Hundreds of thousands of rural

Americans have non-standard mail service, which encompasses a range of service limits---mail

not being delivered on a daily basis, issues with reliability in service, no residential delivery, post

offices and postal provider sites located distant from people’s homes and that have limited hours

of operation and shortages of post office boxes.

        According to the U.S.P.S., sixty percent of U.S. counties are classified as “rural” and at

least 43 million households (“delivery points” in U.S.P.S. terminology), or 27% of the total




29
   Bogage, Jacob and Joseph Marks. 2020. “House Accelerates Oversight of Postal Service as Uproar Grows,
Demanding Top Officials Testify at ‘Urgent’ Hearing.” Washington Post. August 16.
Washingtonpost.com/business/2020/08/16/postal-service-mail-democrats-hearing-
dejoy//utm_campaing=wp_main&utm_medium=social&utm_source=facebook.
30
   Panetta, Grace. 2020. “The US Postal Service is Urging Voters to Request Their November Mail-In Ballots at
Least 15 Days Before Election” Business Insider. July 28. https://www.msn.com/en-us/news/world/the-us-postal-
service-is-urging-voters-to-request-their-november-mail-in-ballots-15-days-before-the-election.
31
   Wilson, Reid, 2020. . “Mail Ballot Surge Places Postal Service Under Spotlight.” The Hill. May 27.
https://thehill.com/homenews/campaign/4999640-mail-ballot-surge-places-postal-service-under-
spotlight?utm_source=&utm_medium=email&utm-campaign.
32
   University of Michigan Center for Sustainable Systems. N.d. “US Cities Fact Shett.” https://bit.ly/2BfSBsl.

                                                       12
         Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 13 of 37



delivery points in the United States, are on rural carrier routes.33 While some of these delivery

points are residences, many are not, requiring people get their mail at post offices, which have

limited hours and limited numbers of available PO boxes. Another roughly 1.6 million delivery

points are classified as “without a regular postal route” or “without any scheduled mail delivery”

that means any mail service in these places is handled by private contractors, such as occurs with

postal provider offices. The U.S.P.S. classifies people as having “non-standard address” when

they have no fixed address or use a PO box. The U.S.P.S. also allows “general delivery” for

“non-standard addresses,” meaning that mail is sent to the Post Office address in the name of a

person. The local post office holds onto the mail for 30 days. If it is not picked up, the mail is

either disposed of or returned to the sender.

        Among the most impacted by the lack of standard mail service and non-standard

addresses are Native Americans, living on reservation lands. The Inter-Tribal Council of

Arizona is opposed to all voting by mail elections because it imposes barriers to access for

Native populations, particularly those living in rural areas.34 See also for example, the Utah

voting rights case, Navajo Human Rights Commission v. San Juan County, 2016). 35 There is

additional evidence from the 2020 primaries that rural Native American populations with non-

standard mail service and/or non-standard addressing are ill-served by voting by mail systems. In

Montana, which had its first ever all mail-in voting in the primary, there was record high turnout,




33
   As of September 30, 2017, there were 31,000 post offices, states and branches in the United States, as well as
4,000 contract postal unites that includes 476 community post offices, and 821 village post offices and a network of
places located in commercial buildings. Of its 229,000 routes, 75,000 were rural routes.
34
   Native American Rights Fund. 2020. Obstacles at Every Turn: Barriers to Political Participation Faced by Native
American Voters. (quoting Travis Lane). https://bit.ly/2CcreAc.
35
   Navajo Nation Human Rights Commission v. San Juan County. 2016. Case No. 2:16-Cv-00154JNP-BCW (D.
Utah).

                                                        13
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 14 of 37



but reservation counties, such as Big Horn County lagged far behind the more urban areas.36 The

MIT Election and Science Lab analyzed New Mexico data from the 2016 election when mail in

ballots were sent out to all registered voters in the state. They discovered an enormous disparity

across urban and rural parts of the state. In urban Santa Fe and Bernalillo, only 5% of the ballots

were not returned, but in rural Cibola County, which includes the Laguna Indian Reservation, not

a single ballot was returned.37 The largest population group (43.9%) in Cibola County,

according to Census data, is American Indian/Alaska Natives.38

        Arizona has allowed a version of mail in voting (early voting) since 1998 and currently

approximately 80% of Arizona voters cast their ballots by mail.39 The relevant language in

Arizona’s election law is as follows: “Any election called pursuant to the laws of this state shall

provide for early voting. Any qualified voter may vote by early ballot.”40 While appearing to

treat all potential voters equally, voters on the Navajo Reservation face greater barriers, due to

the ways that non-standard mail service interacts with other conditions on the reservation.




IV. DO TRIBL MEMBERS LIVING ON THE ARIZONA PORTION OF THE NAVAJO

NATION HAVE LESS ACCESS TO VOTING-BY-MAIL THAN NON-INDIAN VOTERS

IN ARIZONA, INCLUDING ST. JOHNS, COUNTY SEAT OF APACHE, HOLBROOK,




36
   Mayer, Audrey. 2020. “Big Horn County has High Voter Turnout in Mail-In Only Primary Election.” KURL8
News. June 3. https://wwwkulr8.com/news/big-horn-county-has-high-voter-turnout-in-mail-in-primary-
election/article_27b86a18-a610-11ea-8a7a-032f42e0b18b.html
37
   Curiel, John. 2020. “Voting by Mail in the US: Past, Present and Future Advancements.” May 20. MIT Election
Data and Science Lab. https://storymaps.arcgis.com/stories/c3b3473262abe43a8a3f29c42a9174a75.
38
   United States Census Bureau. 2020. “Quick Facts, New Mexico.”
https://census.gov/quickfacts/fact/table/socorrocountynewmexico,cibolacounty,nse Mexico,NM/PST045219.
39
   Ferguson-Bohnee, Patty and James T. Tucker. 2020. “Voting During a Pandemic: Vote-By-Mail Challenges for
Native Voters.” Arizona Attorney. July/August: 24-34, 28.
40
   A.R.S. 16-541(A).

                                                      14
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 15 of 37



COUNTY SEAT OF NAVAJO COUNTY, FLAGSTAFF, COUNTY SEAT OF COCONINO

COUNTY AND SCOTTSDALE IN MARICOPA COUNTY?

A. Accessibility to Voting by Mail on the Navajo Reservation in Arizona

        The Navajo Nation Reservation encompasses 27,425 square miles (or slightly larger than

West Virginia). The reservation is located in Apache, Coconino and Navajo Counties in Arizona,

as well as five counties in New Mexico and Utah. More than two-thirds of the land mass is in the

three Arizona counties. The reservation’s population, according to the 2010 Census, is 173,667;

nearly 60% of whom live in Arizona and the Arizona voting age population is 67,252. The

people are very dispersed across the reservation. The population density is 6.33 persons per

square mile as opposed to the U.S. average of 345 persons per square mile.41 There is non-

standard mail service, which means most residents do not have access to at home delivery and

must travel from their homes to get their mail. There are eleven reservation post offices and

fifteen postal provider offices to service the Arizona portion of the Navajo Nation Reservation

and another thirteen in Utah and New Mexico, but the rural state of West Virginia, which has a

slightly smaller land mass, has 725 post offices and postal provider sites.42

        In determining whether Navajo voters have fewer days to cast their mail-in ballots than

do voters in affluent areas, a key factor is accessibility. As noted earlier, accessibility is

comprised of two elements---travel distance and impedance; both of which are relevant to

assessing the quality of mail service on the Navajo Nation Reservation. There are two aspects of

travel distance that are relevant to this research: 1. The distance that Navajo voters must travel to

pick up and return ballots to the post offices/postal provider offices and 2. The distance that


41
   This data was compiled from the following report: Navajo Division of Health and Navajo Epidemiology Center.
2013. Navajo Population Profile 2010 U.S. Census. December. https://www.nec.navajo-
nsn.gov/Portals/0/Reports/NN2010PopulationProfile.pdf.
42
   https://www.postallocations.com/wv.

                                                      15
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 16 of 37



mail-in ballots must travel from the post offices/postal provider office on the distant corners of

the reservations to the mail processing centers and then from those centers to the election

official’s office. Each of these aspects of travel distance will be considered.

        The first aspect of travel distance, the challenges that Navajo on the reservation face in

getting mail, was recently discussed in an article, written by Patty Ferguson-Bohnee and James

Tucker and published in Arizona Attorney: “…traveling to the PO box to pick up your ballot and

then returning it can be an all-day task; without a car, it may be impossible. The distances

Native voters must travel to obtain mail ins compounded by the socioeconomic factors faced by

Natives because of decreased access to public transportation, or requisite funds to travel such

distances to obtain or return a ballot.”43

        Among the most relevant of the socioeconomic factors are median household income for

Navajo tribal members ($25,827), which is roughly half of the median household income in

Arizona and roughly 30% of the median household income in Scottsdale.44 Even more troubling

is the high number of people, whom the Census Bureau classifies as “severely poor,” which

means their income is less than half of the income designated as delineating between the “poor”

and “near poor.” On the Arizona part of the Navajo Nation Reservation, 21.8% have incomes

below the 0.5 of the poverty threshold and another 19.3% are between 0.5 and 0.99 of the

poverty threshold, while another 8.4% meet the criteria for near poor (1.0 to 1.24% of the

poverty threshold).45 Public transportation is minimal, 46 which makes having access to a vehicle


43
   Ferguson-Bohnee, Patty and James T. Tucker, 30.
44
   Combrink, Thomas. n.d. Demographic Analysis of the Navajo Nation Using 2011-2015 Census and 2010
American Community Survey Estimates, Arizona Rural Poverty Institute, 27.
https://gotr.azgovernor.gov/sites/default/files/navajo_nation0.pdf.
45
   Combrink, 35.
46
   Horning, Megan. Border Town Bullies: The Bad Auto Deal and Subprime Lending Problem Among Navajo
Nation Car Buyers. May 16, 2017. https://www.nlg.org/nlg-review/article/border-town-bullies-the-bad-auto-deal-
and-subprime-lending-problem-among-navajo-nation-car-buyers/

                                                       16
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 17 of 37



extraordinarily important for gaining regular access to mail. For impoverished Navajo, traveling

to a place to get mail is not just a burden in terms of travel distance and time, but also a financial

cost either to pay for gasoline or pay a person to take them to the post office or postal provider

site.

        To identify the areas where large percentages of people living on the Navajo Nation

Reservation have no vehicles, we performed a hot spot analysis, using geographic information

systems (GIS). Looking at census tract-level data, we identified statistically significant spatial

clusters of high values (hot spots) that showed where the percentage of residents who do not own

cars was more pronounced than in a random distribution. This analysis demonstrates where the

levels of car ownership are the most limited. Many of the hot spots found in the analysis were on

the Navajo Nation Reservation. The average percentage of residents in a census tract in Arizona

that do not own a vehicle is 6.72%. However, we were able to identify at least six reservation hot

spots, with a statistical significance of 95%, where more than 25% of households do not own a

vehicle. This is summarized in the following table.47

                  Navajo Nation Census Track Analysis: Households Without Vehicle


          Census Tract                           County                      Percentage No Vehicle
            9400.14                              Navajo                               30.5
            9422.02                             Coconino                             26.78
             9423                                Navajo                              30.62
            9449.01                              Apache                              30.99
            9449.02                              Apache                              28.39
            9449.02                              Apache                              26.98




47
   United States Census Bureau. Arizona_ACS_2018_BlockGroup. For hotspot analysis, see
https://arcg.is/1WLKCX0.

                                                    17
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 18 of 37



        In addition, Navajo tribal members face the additional cost of renting a Post Office box,

which can be a considerable amount if one is poor or even near poor. For example, the fees at

the Leeup Post Office are as follows: $6.00 key fee for new box, $9.00 for replacement of a key,

and $136.00 rental for a year.48 Without a post office box, a person has to rely on general

delivery, where mail is discarded or returned to sender after 30 days. All of this means that

Navajos face very significant barriers---both travel and financial ones---that do not apply to

voters living off-reservation. If the voter lives closer to a drop box location, the cost of travel to

post the ballot may be lessened, but there still is significant cost in collecting the ballot and then

traveling to a drop box location.

        Non-Indian voters living in affluent areas, such as Scottsdale (median household income

$84,601),49 do not face a significant travel distance barrier in obtaining and casting a mail-in

ballot. For most of these voters, the total travel distance is the walk from their front door to their

mail box, which may be attached to their house or is down their driveway. In other words, it is

measured in steps. If the person is uncomfortable leaving the filled-out ballot in their mail box,

they have easy access to post offices. Scottsdale is a geographically large city, encompassing

184 square miles, but there are twelve post offices, which ensure that no resident has to travel far

to conduct post business. What this translates into is one Post Office for every 15.3 square miles

in Scottsdale versus one Post Office every 707 square miles on the Navajo Nation Reservation in

Arizona. The area served by a single postal location on the Navajo Nation Reservation is thus 46




48
   https://leupp.navajochapters.org/post-office.aspx.
49
   According to the most recent Census Bureau data, the population in Scottsdale is 258,069: only 0.8% of the
Scottsdale population is American Indian/Alaska Native and 80.3% is white alone, not Hispanic. United States
Census Bureau. 2019. “Quick Facts: Scottsdale city, Arizona.”
https://www.census.gov/quickfats/fact/table/table/scottsdalecityarizona/INC110818.

                                                       18
         Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 19 of 37



times larger than that in Scottsdale. Phoenix, which is located adjacent to Scottsdale has another

twenty post offices.50

         Predominantly non-Indian voters, in towns that are less affluent than Scottsdale, do not

face a significant travel distance barrier in obtaining and casting a mail-in ballot. Consider the

county seats of Navajo County and Coconino County: Holbrook and Flagstaff. As was true in

Scottsdale, there is home mail delivery available in these towns, as well access to post offices.

There are 3,500 people in St. Johns, where the median household income is $47,85751 and a

single post office. Holbrook, which is slightly larger with a population of 5,005 and a median

household income of $44,348,52 also has a single post office. The largest county seat is

Flagstaff, which has population 69,903. It also is the most affluent with a median household

income of $51,758.53 There are three post offices in Flagstaff, as well as home mail delivery.

While the median household incomes in all of these cities are below that of Scottsdale, as well as

Arizona as a whole, those incomes are substantially higher than what is typical on the Navajo

Nation Reservation. But these voters have easy access to voting by mail, whether at home or at

their local post offices.

         In assessing the second type of travel distance, how far a ballot must travel from the

reservation postal locations to the county recorder office, where votes are tabulated, the first step

is to understand the way that mail moves through the postal system. In 2012, as part of the

cutbacks in mail services, the mail processing center (“sectional center facility” or “SCF” in

U.S.P.S. terminology) in Flagstaff was closed, which meant that all mail, originating in the




50
   https://www.post.officelocations.net/scottsdate-az/; https://www.postofficelocations.net/phoenix-az/.
51
   https://data.io/profile/geo/st-johns-az.
52
   https://data.io/profile/geo/holbrook-az/.
53
   https://data.io/profile/geo/flagstaff-az/.

                                                         19
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 20 of 37



northern part of Arizona, is now processed in the sectional center facility in Phoenix.54 At the

facility, mail is sorted and rerouted for the destination zip codes. If the zip code is for a location

outside of the SCF service area, the mail is transferred via truck to the processing center serving

those zip codes, where it would again go through sorting before being sent out for delivery to the

addressee.55 The further the distance, the more likely it is for mail to be misplaced or delivered

late.

        What this means is that an assessment of travel distance for a ballot, starting at either the

election office (county recorder office in Arizona) or at the voter’s post office/postal provider

office, must account for the distance to and from the processing center in Phoenix. The county

recorder offices that handle voting on the Navajo Nation Reservation are those in Apache,

Navajo and Coconino Counties.56 To get a sense of the total distance, we picked post

offices/postal provider offices in each of the three counties and then calculated the total driving

distances, using the most direct and modern routes. These distances are summarized below.



                        Direct Distance: Travel Mileage to County Recorder Office

Apache County
Teec Nos Pos: 664 miles via US160 and I-17 then I-17 and I-40 and US180
Dinnehotso: 616 miles via US160 and I-17 then I-17 and I-40 and US180
Ganado:       585 miles via US191 and I-17 then I-17 and I-40 and US180
Rock Point: 648 miles via US191, US160, and I-17 then I-17 and I-40 and US180

Navajo County
Kayenta:    539 miles via US160, US89 and I-17 then I-17, I40
Pinon:      514 miles via AZ264, Navajo15, I-17 then I-17, I-40

54
   The Phoenix sectional center facility is located at 4949 East Van Buren Street, Phoenix, AZ 85026.
55
   To access a link describing the process, go to https://about.usps.com/news/state-
release/az/2011/az_2011_0804.html.
56
   The Apache County Recorder Office is located at 75 West Cleveland Street, St. John’s AZ 85936. The Navajo
County Recorder Office is located at 100 Code Talkers Drive, Holbrook, AZ 86025. The Coconino County
Recorder Office is located at 110 East Cherry Avenue, Flagstaff, AZ 86001.

                                                      20
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 21 of 37



Shonto:         518 miles via Navajo221, US160, US89, I-17 then I-17, I-40

Coconino County
Cameron:        352 miles via US89 and I-17
Tonalea:        400 miles via US160, US89, and I-17
Kaibito:        421 miles via US160, US89, and I-17
Navajo Mtn: 467 miles via Navajo16, US160, US89, I-17 (Despite technically being just across
the line into Utah, the local Arizona zip code is serviced by the SCF in Phoenix.)


        As a next step, we calculated the total driving distances from the off-reservation post

offices in St. Johns, Holbrook and Flagstaff, to the processing center in Phoenix and then back to

the county recorder office in each of the counties. This provided us with a sense of the distance

that an off-reservation ballot had to travel, again using the most direct and modern routes. In

Apache County, the total distance from the one post office in St. Johns to the processing center

and back to the county recorder office in St. Johns was 420.8 miles. While a substantial

distance, mail posted in Teec Nos Pas, Dinnehotso, Ganado and Rock Point on the reservation

have to travel 164-244 miles further. In Navajo County, the total distance from the post office in

Holbrook to the processing center and back to the county recorder office in Hobrook is 356.1

miles, again a substantial distance, but 158 to 183 miles less than the reservation locations in

Kayenta, Pinon and Shonto. There are three post offices in Flagstaff and the total travel distance

for mailed posted there is from 298.5 miles to 301.5 miles. Using the 301.5 miles distance for

comparison purposes, the travel distance difference for reservation locations in Cameron,

Tonalea, Kaibito, and Navajo Mountain is from 50.6 to 165.5 miles further.

        The distances that are outlined above are for the most direct routes between each of the

locations, keeping in mind the need for the mail to go through the processing center in Phoenix,

but what if the mail does not follow the most direct routes. Donna Semans from Four Directions

sent different classes of mail (first class, certified first class, priority and priority express) from

                                                   21
         Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 22 of 37



reservation post offices to county recorder offices. What we discovered is that the mail actually

goes much longer distances and follows different routes. Consider the example of mail sent from

Teec Nos Pos to Apache County Recorder in St. Johns. The most direct route, as we showed

earlier, would have a letter traveling 664 miles, but none of the letters sent by Donna Semans on

August 8, 2020 followed the most direct route. We were able to track the certified first class,

priority and priority express letters and discovered all followed different routes and took

different lengths of time. But it is possible that the travel distances that are presented below

understate the actual distances because in our measurements we used the most direct routes from

each location to the next. It is possible that the actual mail followed more circuitous routes.



      Mail Routing & Time from Teec Nos Pos to Apache County Recorder in St. Johns

Priority Mail: Six Days57

         August 7          3:32 p.m.         Letter Posted in Teec Nos Pos, but Not Date-Stamped58
         August 8          10:07 a.m.        Teec Nos Pos Post Office Date-Stamps Letter
                           10:10 a.m.        Depart
                           10:20 p.m.        Arrive Albuquerque Post Office      228 miles
         August 9          3:41 a.m.         Depart
         August 12         1:48 p.m.         Flagstaff Post Office               320 miles
                           8:58 p.m.         Arrive Phoenix Facility             153 miles
         August 13         9:31 a.m.         Arrive St. Johns Post Office        215 miles
                           10:44 a.m.        Delivery to Apache County Recorder          0.5 miles
                                                                                 916.5 Total Miles
Certified 1st Class: Four Days59

         August 7          3:32 p.m.         Letter Posted in Teec Nos Pos, but Not Date Stamped
         August 8          10:00 a.m.        Teec Nos Pos Post Office Date Stamps Letter
                           10:10 a.m.        Depart
                           7:59 p.m.         Arrive Albuquerque Post Office      228 miles
         August 9          3:41 a.m.         Depart
         August 10         5:22 a.m.         Arrive Phoenix Facility             411 miles

57
   United States Postal Service tracking number 9114901075742902802137.
58
   Donna Semans obtained a receipt, with the date and time, at the Teec Nos Pos Post Office, but all classes of mail
were not date stamped and put into tracking until August 8.
59
   United States Postal Service tracking number 70200090000095937706.

                                                         22
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 23 of 37



                          6:13 p.m.        Depart
        August 11         9:58 a.m.        Arrive St. Johns Post Office       215 miles
                          12:15 p.m.       Delivery to Apache County Recorder        0.5 miles
                                                                              854.5 Total Miles

Priority Express Mail: Three Days60

        August 7          3:32 p.m.        Letter Posted in Teec Nos Pos, but Not Date Stamped
        August 8          10:08 a.m.       Teec Nos Pos Post Office Date Stamps Letter
                          10:10 a.m.       Depart
                          4:29 p.m.        Arrive Gallup Post Office           118 miles
                          7:52 p.m.        Arrive Albuquerque Post Office      139 miles
        August 9          3:41 a.m.        Depart
                          12:53 p.m.       Arrive Phoenix Facility             411 miles
        August 10         8:37 a.m.        Arrive St. Johns Post Office        215 miles
                          8:53a.m.         Delivery to Apache County Recorder          0.5 miles
                                                                               883.5 Total Miles



        There are several important take-aways from this experiment. First, the total distance the

letters traveled is far greater than we initially expected and the routes more diverse; both of

which provide many more opportunities for the mail to be delayed or mis-paced. Second, it

showed that if someone in Teec Nos Pos was able to pay for priority express mail, that the time

could be reduced to three days. But few Navajo tribal members in Teec Nos Pos have the

resources to shrink the time for delivery.61 Third, and very importantly, this shows that mail is

not always date-stamped with the day and time that it is actually posted, even when that time is

within the normal hours of operation at a Post Office.

        But Teec Nos Pos is not the only Post Office on the Navajo Nation Reservation, where

mail may take as long as six days to reach the office of a county recorder. We found all of the

letters (first class, certified first class, priority mail and priority express) mailed from the Pinon



60
  United States Postal Service tracking number EJ077813006US.
61
  Not all places used for mail provide priority and priority express mail service. For example, Donna Semans found
that the postal provider site in Cameron only offers first class mail as an option.

                                                       23
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 24 of 37



Post Office to the Navajo County Recorders Office in Holbrook took six days to arrive. The

letters were posted on August 4, but were not successfully delivered until August 10th. As can be

seen from the summary below, there were attempts to deliver on Saturday August 8th, but the

Navajo County Recorders Office was closed, so delivery was delayed until August 10th.



         Mail Routing & Time from Pinon to Navajo County Recorder in Holbrook62

        August 4         3:32 p.m.         Pinon Post Office63
        August 5         11:37 a.m.        Depart
                         10:41p.m.         Arrive Albuquerque Post Office                        90 miles
        August 6         7:57 a.m.         Depart
        August 7         1:22 a.m.         Arrive Phoenix Facility                               411 miles
        August 8         7:49 a.m.         Arrive Holbrook Post Office                           356 miles
                         8:00 a.m.         Tried to Deliver, but Failed
        August 10        9:17 a.m.         Delivery to Navajo County Recorder
                                                                                      857 Total Miles


        It is also worth considering travel distances in the much more affluent and non-rural parts

of the state that are in Maricopa County, which also use the northern Arizona process center.

Mail-in ballots deposited at the twelve post offices in Scottsdale have to travel from 4.5 to 26.7

miles to reach the processing center and then another eight miles to the Maricopa County

Recorder Office64 for total distances from 12.5 miles to 34.7 miles. For ballots mailed from the

twenty Phoenix post offices, the total distance that mail must travel to the Maricopa County

Recorder Office is 8.0 to 25.9 miles. Also the time that it takes for a letter, from Scottsdale, to

reach the Maricopa County Recorder Office is very short, sometimes less than 18 hours.65




62
   United States Postal Service tracking number 7019297000082112661, certified 1st class mail.
63
   The address of the Pinon Post Office is 500 State Road, AZ 8650.
64
   The Maricopa County Recorder Office is located at 111 South 3rd Avenue, Phoenix, AZ 85003.
65
   United States Postal Service tracking number 70192970000082112722.

                                                      24
           Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 25 of 37



Exhibit A to this report summarizes other locations and classes of mail delivery times from the

Four Directions field investigation with some delivery times as long as 7 and 10 days.

           But the disparities in total distance are only part of what constitutes accessibility. The

other piece is impedance. The degree of geographic isolation from urban America is

compounded by physical features of the terrain, such as mountains and canyons, bad weather

conditions and poorly maintained roads. In other words, the problem is not simply distance and

isolation, but equally one of impedance. On the Arizona portion of the reservation, there are

more than 10,000 miles of roads, but less than 14% are paved,66 which makes travel slow and

subject to closures, during inclement weather.67 Most homes on the reservation are located miles

away from paved roads, "accessible only by dirt roads which are highly susceptible to damage

from heavy snows, floods, and washouts making roads useless for travel and pose risks for

school buses and families."68

           According to Ferguson-Bohnee and Tucker, bad weather conditions can make travel

impossible, during early November.69 Postal service employees and contract providers have to

travel these poorly maintained roads throughout the year, but their ability to provide their

services are most compromised right at the time when absentee ballot requests are made, ballots

need to be delivered to rural post offices and postal provider locations and then those filled out

ballots need to be returned to election officials. Moreover, voters have to travel some of the



66
   Fiscal Year 2019 Navajo Nation Tribal Transportation Plan at 1, cited in Ferguson-Bohnee and Tucker: 28.
67
   Governing Magazine ran an article about the Navajo Reservation roads in Utah and described the poor condition
of roads and the frequency of their becoming impassible due to heavy rain and snow as threat to human life, since
emergency vehicles cannot get to people needing assistance. Vock, Daniel C. 2017. “In Navajo Nation, Bad Roads
Can Mean Life or Death.” Governing Magazine July. https://www.governing.com/topics/transportation-
infrastructure/gov-navajo-utah-raods-infrastructure.html.
68
   Chaco, Paulson. Roads and Transportation on the Navajo Nation. February 15, 2012.
https://obamawhitehouse.archives.gov/blog/2012/02/15/roads-and-transportation-navajo-nation
69
     Ferguson-Bohnee and Tucker, 28.

                                                       25
       Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 26 of 37



worst maintained roads and trails to get to those offices to put in their requests for absentee

ballots and later return them. Exhibit B to this report presents photographic evidence of road

conditions encountered by Donna Semans from Four Directions.



V. DOES REQUIRING MAIL-IN BALLOTS TO BE RETURNED---RATHER THAN

POSTMARKED---ON               OR      BY       ELECTION          DAY       LEAD        TO         THE

DISENFRANCHISMENT OF TRIBAL MEMBER VOTERS WHEN THEIR OVERDUE

BALLOTS ARE REJECTED?

A. Cross-State Differences in Ballot Receipt Deadlines

       Even though the first Tuesday in November (2nd through 8th) is statutorily enshrined as the

date for holding elections for federal public officials---president and members of Congress, not all

ballots in the United States must be received by that date to be counted. There are enormous

differences in the requirements that states have with respect to when a ballot must be received in

order to be counted. The most restrictive states are Louisiana and Mississippi that require mail-in

ballot be received by the election official offices a day prior to Election Day. Among the thirty-

one states that require ballots be received by Election Day, there still is variance about how late in

the day that the ballots can arrive and still be counted. There are seventeen states that allow some

ballots to be counted if they are received after Election Day, but the cross-state differences are

enormous, with some requiring that ballots be postmarked by the day prior to Election Day and

others accepting those with Election Day postmarks. Texas is the most stringent, requiring that

the ballot be postmarked the day prior to Election Day and that it arrive one day later. In contrast,

Illinois allows ballots received within fourteen days and postmarked by Election Day be counted.

Utah law, which applies to those on the Navajo Nation Reservation in the state, allows ballots to



                                                 26
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 27 of 37



be counted seven to fourteen days after Election Day, if postmarked prior to Election Day.70 What

this means is that in reality there are quite different dates or deadlines by which people must vote,

if they are choosing to vote by mail, which certainly makes sense during a pandemic.

B. Arizona’s Ballot Receipt “Deadlines”

        The reasoning behind having a ballot receipt “deadline” is that it is a firm and inviolate line

of demarcation, a single point that applies equally to all voters, but as is clear from the cross-state

summary above, there is no single deadline that applies to all voters. Arizona law, which is among

the strictest, requires that mail in ballots be received by the county recorder by 7:00 on Election

Day.71 But the reality is that Arizona actually does not have a single “deadline” for all voters.

Instead functionally there is a second important “deadline” (e.g., the day when an absentee-ballot

must be posted so that it will arrive to the county recorder office in time to be counted.) Unlike

the Election Day “deadline” for receipt of the ballot, the second deadline is not a firm date, but

instead it varies for different populations. Moreover, it may change with little warning, such as a

post office closing due to the pandemic or newly instituted cutbacks in U.S.P.S. service due to

changes in the senior leadership of the U.S.P.S. or priorities of an administration. This introduces

a high level of uncertainty into the process of voting.

        This report demonstrates Navajo voters on the reservation face greater challenges in

meeting that deadline than do non-Indian voters living off-reservation, due to the previously

described inequalities in mail service. For the upcoming general election, the last time that a voter

can request a ballot-by-mail is Friday October 23 at 5:00 p.m. when the county recorder office




70
   National Conference of State Legislatures. 2020. VOPP: Table 11: Receipt ad Postmark Deadlines for Absentee
Ballots. July 31. https:/www.ncsl.org/research/elections-and-campaigns/vopp-table-11-receipt-and-postmark-
deadlines-for-absentee-ballots.aspx.
71
   A.R.S. 16-548(A).

                                                      27
        Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 28 of 37



closes for the day.72 October 23 is eleven days prior to Election Day on November 3, but what if

the ballot does not get sent out until Monday, October 26, which is eight days prior to the election.

The U.S.P.S. is now recommending that voters get their requests for voting by mail into officials

at least fifteen days prior to election, which is October 19.73 Secretary of State Katie Hobbs had

recommended that voters send in their ballots six days prior to Election Day.74 Her updated

recommendation is now for ballots to be sent seven days prior to the election.

        For off-reservation voters with standard mail service, particularly home mail delivery,

those eleven or eight days to receive their ballot and return it via the mail is much less of a burden

than it is for Navajo without home mail delivery. Non-Indian voters likely will get their ballots

delivered to their home within a couple days. But even in the worst-case scenario that their ballots

are not sent out until October 26 and take seven days to arrive, their ballot will still arrive prior to

Election Day. Since these voters likely have access to vehicles, they also could easily hand deliver

their ballots to county recorder offices. In short, it is not physically impossible for them to vote,

whether by using the mail to return the ballot or by taking their mail-in ballots via auto to the

required locations.

        Moreover, those off-reservation voters have additional time to consider their vote. The time

of voting interacts with campaign effects which means that those with more time have additional

information, which can affect their voting choices.75 The fast delivery times of mail in places,

such as Scottsdale or Phoenix, means a voter, in those communities, could post a ballot as late as



72
   https://www.az.cleanelections.gov/how-to-vote/early-voting/vote-by-mail.
73
   Panetta, Grace. 2020. “The US Postal Service is Urging Voters to Requests Their November Mail-In Ballots at
Least 15 Days Before the Election.” Business Insider. July27. https://www.msn.com/en/us/newa/world/the-us-
postal-service-is-urging-voters-to-request-their-november-mail-in-ballots-at-least-15-days-before-the-election.
74
   Bell, David. 2020. “Mail-In Ballots Should Be Sent by Wednesday.” Gila Valley Central. July 28.
https://gilavalleycentral.net/mail-in-ballots-should-be-sent-by-wednesday.
75
   Fournier, Patrick, Richard Nadeau, Andre Blais, Elizabeth Gidengil and Neil Nevitte. 2004. “Time-of-Voting
Decision and Susceptibility to Campaign Effects.” Electoral Studies 23 (4): 661-681.

                                                        28
       Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 29 of 37



Monday, November 2 and be reasonably confident the ballot will arrive at the Maricopa County

Recorder Office by 7:00 on the following day. While not maybe the wisest course of action, it is

possible, and that voter would be able to consider far more information than someone who had to

mail in their ballot much earlier in order to meet the current Arizona deadline.

       The situation for Navajo voters, however, is much different. We discovered that mail

posted from the Teec Nos Pos and Pinon Post Offices took six days and travel distances of more

than 850 miles to reach the offices of the Apache County Recorder and Navajo County Recorder.

If these county recorders mail out ballots on October 23 (the last day to request one), those ballots

might not arrive in Teec Nos Pos or Pinon until October 29th. Even if the Navajo voter immediately

re-posted on the 29th, that ballot likely would not reach the offices of the county recorders by 7:00

p.m. on Election Day (October 29th plus 6 days means arrival on November 4th). Moreover, those

ballots would have taken very long and circuitous routes, which make it more likely the ballots

would be misplaced or lost, due to the “leaky pipeline.” What this means is that the Navajo voter

must request an absent ballot earlier and return it much earlier than the voter in Scottsdale or

Phoenix----and be sure to consider weekend delays. The Navajo voter must decide with less

information than the Scottsdale or Phoenix voter, who is able to cast a vote at a later point in time.



                                      Signature Page Follows




                                                 29
Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 30 of 37
Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 31 of 37




                      Exhibit A

    Delivery Speed Various Locations
                                                                   Sent From              Date/Time          Arrived at          Date/Time       Mail Class         Delivery Speed
                                                                   Scottsdale, Evans Rd   August 5/1:55 pm   Maricopa Recorder   Aug 6/7:43 am   Certified 1st      17h 38min
                                                                   Teec Nos Pos           "August 7          Apache Recorder     "August 11      Certified 1st      4 days
Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 32 of 37




                                                                   Teec Nos Pos           "August 7          Apache Recorder     "August 13      Priority           6 days
                                                                   Teec Nos Pos           "August 7          Apache Recorder     "August 10      Priority Express   3 days
                                                                   Dinnehotso             "August 7          Apache Recorder     "August 17      Certified 1st      10 days
                                                                   Dinnehotso             "August 7          Apache Recorder     "August 13      Priority           6 days
                                                                   Dinnehotso             "August 7          Apache Recorder     "August 14      Priority Express   7 days
                                                                   Rock Point             "August 7          Apache Recorder     "August 13      Certified 1st      6 days
                                                                   Rock Point             "August 7          Apache Recorder     August 13       Priority Express   6 days
                                                                   Navajo Mtn             "July 31           Coconino Recorder   "August 6       Certified 1st      6 days
                                                                   Navajo Mtn             "July 31           Coconino Recorder   "August 3       Priority Express   3 days
                                                                   Pinon                  "August 4          Navajo Recorder     "August 10      First Class        6 days
                                                                   Pinon                  "August 4          Navajo Recorder     "August 10      Certified 1st      6 days
                                                                   Pinon                  "August 4          Navajo Recorder     "August 10      Priority           6 days
                                                                   Pinon                  "August 4          Navajo Recorder     "August 10      Priority Express   6 days
Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 33 of 37




                      Exhibit B

          Road Conditions
Dinnehotso, Rock Point to Teec Nos Pos
Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 34 of 37




This is the road into the Donehetso post office I had gone from 25 to 5 mph and
almost stopped and got stuck due to the sand.
Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 35 of 37


This is the crossroad between
rock point and sweet water to
Teec Nos Pos




                           This is the road from rock point to
                           Teec Nos Pos the entire 35 miles like
                           this or bigger ruts forgive the quality I
                           couldn’t slow down or id be stuck and
                           I couldn’t stop or id be there all night
Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 36 of 37




                      Exhibit C

Distribution of Post Offices in Arizona
Case 3:20-cv-08222-GMS Document 9-3 Filed 09/02/20 Page 37 of 37
